F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                       June 14, 2006
                      UNITED STATES CO URT O F APPEALS
                                                                   Elisabeth A. Shumaker
                                   TENTH CIRCUIT                       Clerk of Court



 DONALD W EBB, aka Donald Jack
 W ebb,

          Petitioner-A ppellant,                        No. 05-7121
 v.                                               (D.C. No. 02-CV -287-S)
                                                        (E.D. Okla.)
 LEN O RA JO RD A N ,

          Respondent-Appellee.



                                      OR DER


Before HA RTZ, EBEL and T YM KOVICH, Circuit Judges.


      Petitioner-A ppellant Donald W ebb seeks a certificate of appealability

(“COA”), see 28 U.S.C. § 2253(c), in order to pursue an appeal from the district

court’s decision denying him habeas relief, see 28 U.S.C. § 2254, from his

Oklahoma convictions resulting from two criminal proceedings. 1 Based on

charges made in Oklahoma case No. CR-98-144, a jury convicted W ebb of 1) the

unlawful cultivation of marijuana; 2) the unlawful possession of marijuana; and

3) the unlawful possession of methamphetamine, all after two or more former

convictions; and 4) feloniously carrying a firearm after three prior convictions.


      1
            W e grant W ebb’s request to proceed on appeal in forma pauperis.
See 28 U.S.C. § 1915.
The jury imposed twenty-year sentences on each of those four convictions, and

the trial court ordered those sentences to run consecutively. In addition, as a

result of charges made in case No. CR-98-174, the same jury convicted W ebb of

unlawfully possessing 1) cocaine, 2) amphetamine, and 3) flunitrazepam, all after

two prior convictions. The jury imposed twenty-year sentences for each of these

three convictions, and the trial court imposed those sentences consecutively to

each other and to the sentences imposed in case No. CR-98-144.

      W ebb will be entitled to a COA in this case only if he can make “a

substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). To make this showing, he must establish that “reasonable jurists

could debate whether (or for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. M cDaniel, 529 U.S. 473,

483-84 (2000) (quotation omitted). W ebb has failed to make this showing.

      W ebb seeks a COA on a number of claims, alleging: 1) there was

insufficient evidence that W ebb had dominion and control over the illicit drugs

and weapons underlying his convictions; 2) the affidavit supporting the search

warrant permitting officers to search the house w here the drugs and guns were

found was inadequate and so the evidence discovered during that search should

have been suppressed; 3) the trial court erred in refusing to enforce a discovery

order, improperly permitting a state chemist to testify against him at trial; 4) the

                                         -2-
trial court deprived W ebb of due process when it failed to bifurcate the trial on

the charge of felonious possession of a firearm; 5) the State deprived W ebb of

substantive due process because it prohibited him from challenging the

constitutionality of the prior convictions used to support his conviction for

felonious possession of a firearm; 6) the State deprived W ebb of due process by

selectively prosecuting him; 7) the trial court violated the double jeopardy clause

by imposing consecutive sentences for crimes arising from the same transaction;

8) W ebb’s direct-appeal counsel was ineffective; and 9) his trial attorney was

ineffective for: a) failing to use “obvious” evidence of W ebb’s innocence;

b) stipulating to W ebb’s prior convictions during jury voir dire; c) failing to

request a “curative instruction” after the State introduced evidence of his prior

convictions during trial; d) failing to present evidence that the residence searched

and from which the illegal drugs and guns were seized was not W ebb’s residence;

e) failing to present evidence that W ebb did not have dominion and control over

the drugs and guns he was charged with possessing; and f) failing to inform the

trial court that imposing consecutive sentences was contrary to law. W e deny

W ebb a CO A on all of these claims for substantially the reasons stated in the

magistrate judge’s well-reasoned report and recommendation, adopted by the




                                          -3-
district court.




                  ENTERED FOR THE COURT



                  David M . Ebel
                  Circuit Judge




                   -4-